Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62935089 (filed 11/14/2019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, 14-17, 27, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 20200107174 A1, hereinafter Tong), in view of Hirsch et al. (US 20170064433 A1, hereinafter Hirsch).

Regarding claim 1, Tong teaches a wireless audio system, comprising (in general, see fig. 8 and corresponding flowchart and paragraphs, see also at least fig. 1A, 3, 4, 5, and their respective paragraphs that supports the teaching for fig. 8): 
a first wireless transceiver that is configured to receive audio information from an audio source over a bi-directional wireless link (see at least fig. 8 and para. 96, e.g. short-range wireless connection is established between primary wireless headphone 104 and audio source 102);
a second wireless transceiver that is configured to sniff audio information sent over the bi-directional wireless link (see at least fig. 8 and para. 96, e.g. the communication parameter receiving headphone may establish a snoop communication connection (e.g., the same type of short-wireless connection as the short-wireless connection between primary wireless headphone 104 and audio source 102) with audio source 102 based on the communication parameters received from charging case 108 and start receiving/snooping the same audio information received by primary wireless headphone 104); and 
wherein the first and second wireless transceivers are configured to share sniff enabling information, over a link and before an establishment of the bi-directional wireless link (see at least para. 96 in view of para. 94, e.g. “communication parameters associated with the short-range wireless connection are transmitted to charging case 108 from a communication parameter headphone (e.g., primary wireless headphone 104). The communication parameters are transmitted separately from the audio information. In some embodiments, the communication parameters are transmitted from the communication parameter transmitting headphone (e.g., primary wireless headphone 104) to charging case 108 using the first type of short-range wireless communication, such as BLUETOOTH communication, or a second type of short-range wireless communication, such as WiFi communication or NFMI communication or a wired communication),
wherein the link differs from the bi-directional wireless link (see at least para. 96, e.g. communication parameters are transmitted separately from the audio information).
Tong differs from the claim, in that, it does not specifically disclose shared link; which is well known in the art and commonly used for increasing the ease of use for the users of the wireless earpieces, in other words, user experience.
Hirsch, for example, from the similar field of endeavor, teaches similar or known mechanism of shared link (see at least para. 23 and fig. 2, e.g. the interfaces 108, 110; note: see also fig. 5 and its paragraphs for additional information in relation to smart case and wireless earpieces operations); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Hirsch into the system of Tong for increasing the ease of use for the users of the wireless earpieces, in other words, user experience.

Regarding claim 2, Tong in view of Hirsch teaches the shared link is a wired link.  (Tong, see at least para. 40, e.g. wired communication)

Regarding claim 3, Tong in view of Hirsch teaches the first and second wireless transceivers are configured to share the sniff enabling information while being charged.  (Tong, see at least para. 80-81, e.g. charging case 108 may include a contact interfaces 354 and 356 configured to transmit the communication parameters to the communication parameter receiving headphone and receive the communication parameters from the communication parameter transmitting headphone; Hirsch, see at least para. 23,  interfaces 108, 110)

Regarding claim 4, Tong in view of Hirsch teaches the first and second wireless transceivers are configured to perform clock synchronization while being charged.  (Tong, see at least para. 64; Hirsch, see at least para. 43, e.g. the wireless earpieces may perform maintenance of a real-time clock and maintain other essential onboard software programs)

Regarding claim 6, Tong in view of Hirsch teaches the first wireless transceiver is configured to inform the second wireless transceiver about a future change in the sniff enabling information.  (Tong, see at least para. 64; Hirsch, see at least para. 43-44, e.g. the wireless earpieces may perform maintenance of a real-time clock and maintain other essential onboard software programs)

Regarding claim 7, Tong in view of Hirsch teaches the first wireless transceiver is configured to check whether the second wireless transceiver received the sniff enabling information, and to re-establish communication with the second wireless transceiver when determining that the second wireless transceiver did not receive the sniff enabling information.  (Tong, see at least para. 58 along with para. 65, e.g. transmit the partial communication parameters to charging case 108 in response to, for example, the disconnection of the snooping communication link for secondary wireless headphone 106)

Regarding claim 8, Tong in view of Hirsch teaches the first and second wireless transceivers are configured to share the sniff enabling information while positioned in a storage and charging device.  (Tong, see at least para. 80-81, e.g. charging case 108 may include a contact interfaces 354 and 356 configured to transmit the communication parameters to the communication parameter receiving headphone and receive the communication parameters from the communication parameter transmitting headphone; Hirsch, see at least para. 23,  interfaces 108, 110)

Regarding claim 9, Tong in view of Hirsch teaches each of the first and second wireless transceivers is configured to detect an exit from the storage and charging device.  (Tong, see at least para. 92, e.g. takes primary and secondary wireless headphone 104 and 106 out of charging case 108; Hirsch, see at least para. 46, e.g. wireless earpieces was removed from the smart case, a startup process for the wireless earpiece may be initiated)

Regarding claim 10, Tong in view of Hirsch teaches the first wireless transceiver is configured to stop communicating with the second wireless transceiver, following a detection of an exit of the first wireless transceiver from the storage and charging device.  (Tong, see at least para. 92, e.g. takes primary and secondary wireless headphone 104 and 106 out of charging case 108; Hirsch, see at least para. 46 in view of para. 43, e.g. stopping the minimal required functions when one of the two wireless earpieces is removed from the smart case)

Regarding claim 11, Tong in view of Hirsch teaches the first and second wireless transceiver are configured to resume communication, following a detection of an exit of each one of the first wireless transceiver and second wireless transceiver from the storage and charging device.  (Tong, see at least para. 92, e.g. takes primary and secondary wireless headphone 104 and 106 out of charging case 108 for normal audio operations; Hirsch, see at least para. 46, e.g. wireless earpieces was removed from the smart case, a startup process for the wireless earpiece may be initiated)

Regarding claim 12, Tong in view of Hirsch teaches the first and second wireless transceivers are configured to perform clock synchronization while positioned in the storage and charging device.  (Tong, see at least para. 64; Hirsch, see at least para. 43, e.g. the wireless earpieces may perform maintenance of a real-time clock and maintain other essential onboard software programs)

Regarding claims 14, 15, 16, and 17, these claims are rejected for the same reasoning as claims 1, 2, 3, and 4, respectively, except each of these claims is in method claim format.

Regarding claim 27, this claim is rejected for the same reasoning as claim 1 except this claim is in computer-readable medium claim format.
To be more specific, Tong in view of Hirsch also teaches computer-readable medium (Tong, see at least fig. 2A), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 55, Tong in view of Hirsch teaches the shared link is a wireless link.  (Tong, see at least para. 40, e.g. wireless communication)

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Hirsch, as applied to claims 1 and 14 above, and further in view of MURALI et al. (US 20200396680 A1, hereinafter MURALI).

Regarding claim 5, Tong in view of Hirsch teaches all of the subject matters except the first and second wireless transceivers are configured to share private and public keys, which is well known in the art and commonly used for effectively conserving power usage.
MURALI, for example, from the similar field of endeavor, teaches similar or known mechanism such that the first and second wireless transceivers are configured to share private and public keys (see at least para. 48, e.g. sharing private and public key); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate MURALI into the system of Tong in view of Hirsch for effectively conserving power usage.

Regarding claim 18, this claim is rejected for the same reasoning as claim 5 except this claim is in method claim format.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Hirsch, as applied to claim 1 above, and further in view of Boesen; Peter Vincent (US 20180014109 A1, hereinafter Boesen).

Regarding claim 13, Tong in view of Hirsch teaches all of the subject matters as in claim 1, except that there is at least one additional wireless transceiver, in addition to the second wireless transceiver, that performs same or similar functionalities as the second wireless transceiver, which are well known in the art and commonly used for providing effective service continuity.
Boesen, for example, from the similar field of endeavor, teaches similar or known mechanism such that there is at least one additional wireless transceiver, in addition to the second wireless transceiver, that performs same or similar functionalities as the second wireless transceiver (see at least para. fig. 5 along with fig. 2 and their corresponding paragraphs at least para. 23 and 26, e.g. system 50 having a plurality of earpieces 52); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Boesen into the system of Tong in view of Hirsch for providing effective service continuity.

Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Hirsch, as applied to claim 1 above, and further in view of Reddy; Sridhar (US 20070287418 A1, hereinafter Reddy).

Regarding claim 53, Tong in view of Hirsch teaches the first wireless transceiver is configured to share the sniff information by sharing a hop sequence parameter to be used by the first wireless transceiver when pairing with the audio source.  (Tong, see at least para. 60, e.g. “[t]he communication parameters may include any parameters necessary for enabling secondary wireless headphone 106 to snoop the communications between audio source 102 and primary wireless headphone 104, such as the address of audio source 102 (e.g., the IP address or MAC address), encryption parameters, adaptive frequency-hopping (AFH) information, BLUETOOTH piconet information, etc.”)
Tong in view of Hirsch differs from the claim, in that, it does not specifically disclose a random number, which is well known in the art and commonly used for effectively establishing a trusted communication link between entities.
Reddy, for example, from the similar field of endeavor, teaches similar or known mechanism of a random number (see at least para. 62 of fig. 4, e.g. random number), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Reddy into the system of Tong in view of Hirsch for effectively establishing a trusted communication link between entities.

Regarding claim 54, Tong in view of Hirsch and Reddy teaches the first wireless transceiver is configured to restart the bi-directional wireless link, when finding that the second wireless transceiver missed a page response message sent over the bi-directional wireless link.  (see claim 53 rejection, along with Reddy’s fig. 4 and at least para. 52, e.g. teaching of Bluetooth pairing and when it fails)

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered.  Regarding independent claims 1, 14, and 27, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465